DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson (US 2004/0196102, cited by the applicant).
Regarding claims 1 & 2, Eriksson in Figs. 2 & 3 and in §0015-§0016 discloses an amplifier (amplifier of Fig. 2 including the control circuits) comprising:
an amplification circuit (30, Fig. 2), wherein a bias current (Ib) flows through the amplification circuit (30);
a first memory (inherently there are memory locations inside a digital processor such as the processor, 44; memory locations to hold the bias voltage information under normal condition is considered as a first memory) configured to store control information (nominal voltage setting  Ui, to drive the bias circuit 34) specifying the bias current (Ib under nominal operating condition);
a digital control circuit (digital processor, 44) configured to generate a bias current setting (nominal voltage setting  Ui, to drive the bias circuit 34 under nominal operating condition) as a digital signal (and then converting the digital signal into analog 
a second memory (inherently there are memory locations inside the digital processor, 44; memory locations to hold the correcting bias voltage information Ubc as a difference between the nominal bias voltage versus the real time measured current samples converted to voltage Ubs based on the S/H circuit 40 under changed operating conditions is considered as a second memory) configured to store correction information (Ubc) specifying a correction to the bias current setting;
a correction circuit (digital bias correction circuit 44, §0015-§0016) configured to correct the bias current setting based on the correction information (difference of nominal operating bias voltage and Ubs); and
a bias circuit (34) configured to determine the bias current (Ib under changed condition) in the amplification circuit (30) based on the corrected bias current setting (Ui+Ubc, Fig. 2),
wherein the correction information (Ubc) is obtained by measuring (with the current meter 24) an actual bias current (Ib) that flows through the amplification circuit (30) in response to an input (Ui) of the bias current setting into the bias circuit (34). Regarding claim 2, Eriksson further teaches that the bias circuit (34) is configured to output a voltage (Ui+Ubc) to the amplification circuit to determine the bias current (Ib) in the amplification circuit (30).
Regarding claim 9, Eriksson’s description of Fig. 2 as discussed in §0015-§0016 could be followed as a method in manufacturing of the amplifier comprising:

deriving the correction information (subtracting the measured bias current obtained through S/H 40 from the nominal bias setting) based on the uncorrected bias current setting (nominal bias setting) and the measured actual bias current (Ubs); and storing in the second memory the derived correction information (as discussed above in regards to claim 1).
Regarding claim 10, Eriksson in Fig. 2 discloses an amplifier as discussed in detail above in regards to claims 1 & 9 and can be found in §0015-§0016 of Eriksson; Eriksson further teaches in Fig. 3, a logical flow diagram of correcting a bias current (Ib) of the amplifier (the amplifier system of Fig. 2 including the digital control circuit) that comprises an amplification circuit (30) through which the bias current (Ib) flows, a first and second memory and a digital control circuit (44 as discussed earlier) initializes the 
reading the control information (Ui) from the first memory; generating the bias current setting as a digital signal (at the output of the Digital processor 44), in the digital control circuit (44), based on the control information (Ui); reading the correction information (sampling real time data Ubs to be able to compare with Ui and based on the error find the correction Ubc) from the second memory in accordance with the control information (Digital processor 44 controls the operation); correcting the bias current setting based on the correction information (Ubc) by using the correction circuit (S/H 40 and D/A 42), and generating the corrected bias current setting (Ui+Ubc); and determining the bias current in the amplification circuit by using the bias circuit (34) in accordance with the corrected bias current setting (Ui+Ubc), and feeding the bias current (maintaining a constant bias current Ib) through the amplification circuit (30).
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable since the correction circuit in the closest prior art of record (i.e., Eriksson) is based on a sample and hold (40) and an Analog to Digital converter 
Claim 7 is allowable since a plurality of the amplification circuits along with corresponding corrective information selectable by multiplexer is not taught explicitly by the closest prior art of record (i.e., Eriksson). Although Eriksson’s teaching can be extended for a plurality of amplification circuits similar to 30, it would not have been obvious that corresponding corrective information can be multiplexed using a multiplexer as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HAFIZUR RAHMAN/Examiner, Art Unit 2843